        Case 4:21-mb-07242-JR Document 1-1 Filed 06/02/21 Page 1 of 11
                                                                               21-07242MB(JR)

  AFFIDAVIT IN SUPPORT OF AN APPLICATION UNDER RULE 41 FOR A
             WARRANT TO SEARCH AND SEIZE CERTAIN ITEMS
  I, Chad Lakosky, being first duly sworn, hereby depose and state as follows:
                  INTRODUCTION AND AGENT BACKGROUND
       1.     I make this affidavit in support of an application under Rule 41 of the Federal
Rules of Criminal Procedure for a search warrant authorizing the examination of property
further described in Attachment A, which is currently in law enforcement possession, and
the extraction from that property of electronically stored information as described in
Attachment B.
       2.     I am an “investigative or law enforcement officer” within the meaning of 18
U.S.C. § 2510(7) and am empowered by law to conduct investigations and to make arrests
for offenses enumerated in 50 U.S.C. § 1705. I am a Special Agent (SA) with the United
States Department of Homeland Security Investigations (HSI). I have been so employed
since March 2018. I am a graduate of the Federal Law Enforcement Training Center in
Glynco, Georgia, where I received training in, among other things, criminal investigative
techniques, and investigations of violations of United States Codes, to include
investigations related to immigration and controlled substances offenses.
       3.     Prior to my employment with HSI, I was employed by the Pinal County
Sheriff’s Office in the State of Arizona for 10 years as a Deputy Sheriff. During that time,
I investigated violations of state criminal and civil laws, conducted interviews, conducted
covert surveillance, collected evidence, and made arrests for violations of criminal state
laws. I was also assigned as a detective to the United States Marshal’s Service Violent
Offender Task Force. My duties with this assignment included investigations into the
whereabouts of state, local, and federal fugitives. During that assignment, I received
training in conducting criminal investigations, covert surveillance, and evidence collection.
Prior to that, I was employed as a police officer in the Town of Marana, Arizona, from
January 2006-April 2008, where I had similar duties as my employment as a Deputy
Sheriff. I am also a graduate of the Central Arizona Regional Law Officer’s Training
Academy, where I received training in, among other things, criminal investigative
techniques, and investigations of violations of criminal and state statutes.
         Case 4:21-mb-07242-JR Document 1-1 Filed 06/02/21 Page 2 of 11


       4.      During my law enforcement career, I have received formal training, as well
as on-the-job training, relative to the investigation and interdiction of human smuggling
and human trafficking. I have become knowledgeable regarding the trafficking methods
employed by alien smugglers to conceal, transport, resupply, and harbor aliens present in
the United States without admission or parole.
       5.      Throughout my career, I have performed various tasks which include, but are
not limited to: (a) functioning as a case agent, which entails the management of
investigations in several investigative program areas to include human and drug smuggling,
financial crimes, immigration violations, and crimes involving child exploitation; (b)
performing physical surveillance and thereby observing and recording movements of
persons suspected of various criminal activities; (c) interviewing witnesses, cooperating
individuals and informants; (d) writing affidavits in support of federal search and seizure
warrants; and (e) testifying before federal Grand Juries.
       6.      Furthermore, based on my background, training, and experience, I know that
individuals involved in human smuggling often use cellular telephones to do the following:
               a.      Use cellular telephones to arrange, coordinate, and monitor criminal
activities including communicating between foot guides, smugglers, facilitators, and other
transporters/drivers. They also use cellular telephones to communicate with these same
individuals during counter surveillance activities, to warn other co-conspirators of the
presence of law enforcement or other obstacles to their criminal plans.
               b.      Use all the communication technologies available within the
particular cellular telephone, including voice messaging, texting, audio communication,
direct dial, push-to-talk, emailing, internet access, speed dial, photo and video images, and
contact lists containing contact information for their criminal associates to accomplish their
criminal activities.
               c.      Use multiple cellular telephones and often change cellular telephones
to avoid detection by law enforcement.
             IDENTIFICATION OF THE DEVICES TO BE EXAMINED
       7.      The purpose of this application is to seize evidence from a black Apple
iPhone with a clear case (Target Device #4), currently located in the custody of Homeland
         Case 4:21-mb-07242-JR Document 1-1 Filed 06/02/21 Page 3 of 11


Security Investigations in Tucson, Arizona. As further described below, Target Device #4
was seized from the scene of an alien smuggling event on May 28, 2021.
       8.     The applied-for warrant would authorize the forensic examination of Target
Device #4 for the purpose of identifying electronically stored data particularly described
in Attachment B.
                            SOURCES OF INFORMATION
       9.     I am familiar with the circumstances described below, both through my
personal participation in this investigation and by the discussions I have had with other law
enforcement officers who have knowledge of this case. This affidavit is being submitted
for the limited purpose of securing a search warrant; therefore, I have not included every
fact known to me or other law enforcement officers concerning this investigation. I have
set forth below only the facts I believe are necessary to establish probable cause for the
issuance of a search warrant.
                                  PROBABLE CAUSE
       10.    On May 22, 2021, Tohono O’odham Police Department (TOPD) Officer
DeGrazia observed a white four-door 2001 BMW 300i (Arizona license plate WZA9LB)
traveling northbound on Federal Route 15 (FR15) from State Route 86 (SR86) that
appeared to be speeding. Officer DeGrazia attempted to catch up to the vehicle but could
not because the vehicle was traveling at a high rate of speed. Officer DeGrazia eventually
lost sight of the vehicle. Officer DeGrazia and other officers located the vehicle a few
moments later near milepost 3 on FR15. It appeared that the driver lost control, and the
vehicle rolled multiple times. TOPD officers located the driver of the vehicle, Matthew
Dylan Ramirez, still inside the vehicle in the driver’s seat secured by his seatbelt. No one
else was inside of the vehicle.
       11.    TOPD officers and US Border Patrol agents on scene located three men and
one woman in the area around the vehicle that had been ejected from the vehicle. The
woman was pronounced dead at the scene. Ramirez and the three men were transported to
Banner University Medical Center in Tucson, Arizona, for treatment of injuries sustained
during the collision.
       12.    Agents identified the three other men as Jared De Jesus Vasquez-Ortega,
         Case 4:21-mb-07242-JR Document 1-1 Filed 06/02/21 Page 4 of 11


Adrian Sanchez-Mota, and Jesus Madrid-Varela. An HSI agent later conducted checks of
immigration databases for Vasquez-Ortega, Sanchez-Mota, and Madrid-Varela, and found
that each had prior immigration arrests and removals from the United States and had been
identified during previous arrests as citizens of Mexico. During later interviews, all three
men admitted to being Mexican citizens in the United States illegally without permission
from the United States. Sanchez-Mota identified Gonzalez-Nunez as his girlfriend and
admitted that both had illegally crossed into the United States from Mexico a few days
prior to this incident.
       13.     Later that same day, TOPD Detective Jose Flores and I interviewed Ramirez
at the Tohono O’odham Police Department San Xavier substation. After having waived
his Miranda rights, Ramirez stated as follows:
               a.       He initially denied smuggling the aliens but eventually admitted that
he was being paid $1,000 to transport the aliens to a location just south of the Border Patrol
checkpoint on FR15 near North Komellik, Arizona.
               b.       Once there, the aliens would walk around the checkpoint to avoid
detection by agents, and he would return at a later time when they were ready to be picked
up north of the Border Patrol checkpoint.
               c.       He was been for the smuggling work via the “Snapchat” social
networking application.
               d.       His phone was a black Apple iPhone with a clear case, and he used
that device to coordinate the smuggling event with someone only identified as a partial
Snapchat ID as “Jay.”
       14.     TOPD officers were unable to locate a black Apple iPhone with a clear case
at the crash scene during the initial investigation but did locate 6 other cell phones.
Ramirez denied ownership of 6 phones seized by TOPD officers that were shown to him
during the interview.
       15.     On May 27, 2021, Detective Flores and I executed both state and federal
search warrants to search Ramirez’s white BMW 300 4 door sedan that had crashed during
the smuggling event. The vehicle was stored at Frontier Towing in Tucson, Arizona.
During the search of the vehicle, a white iPhone “lightning” style charger used to charge
          Case 4:21-mb-07242-JR Document 1-1 Filed 06/02/21 Page 5 of 11


iPhones was plugged into a charging base that was plugged into the center console power
outlet. This charger was within arm’s reach of the driver’s seat.
       16.      On May 28, 2021, I went out to the crash scene to attempt to locate the iPhone
described by Ramirez. I found a black iPhone cell phone laying in the path of the rolled
vehicle as indicated by debris, tire skids, and the apparent path that the vehicle traveled.
The phone was severely damaged to the extent that the internal components of the device
were exposed, the screen was smashed and had extensive cracks and pieces fragmenting
from the screen. A few feet from the phone, I found a clear case for the iPhone in the same
path of debris from the wreckage. Based on the description given by Ramirez and the
locations that the device and case were located in, I believe that the device and case are the
same ones used by Ramirez to coordinate and facilitate this smuggling event.
       17.      Based on the information discussed above, there is probable cause to believe
that the Target Device #4 contains evidence of alien smuggling activities committed in
violation of 8 U.S.C. § 1324.
       18.      Based on the condition of Target Device #4, I intend to attempt to conduct
an extraction of the data contained in the device; however, this may not be possible due to
the damage sustained during the collision. I will also attempt to conduct an extraction of
the data on any components of the device that may still be operable, such as SIM cards,
mass storage cards, etc., that may be able to produce evidence as to the owner/subscriber
of the device and other information pertinent to this investigation.
                                    TECHNICAL TERMS
       19.      Based on my training and experience, the following technical terms are used
to convey the following meanings:
                a.      Wireless telephone: A wireless telephone (or mobile telephone, or
cellular telephone) is a handheld wireless device used for voice and data communication
through      radio   signals.   These   telephones   send   signals    through   networks of
transmitter/receivers, enabling communication with other wireless telephones or traditional
“land line” telephones. A wireless telephone usually contains a “call log,” which records
the telephone number, date, and time of calls made to and from the phone. In addition to
enabling voice communications, wireless telephones offer a broad range of capabilities.
          Case 4:21-mb-07242-JR Document 1-1 Filed 06/02/21 Page 6 of 11


These capabilities include: storing names and phone numbers in electronic “address
books;” sending, receiving, and storing text messages and e-mail; taking, sending,
receiving, and storing still photographs and moving video; storing and playing back audio
files; storing dates, appointments, and other information on personal calendars; and
accessing and downloading information from the Internet. Wireless telephones may also
include global positioning system (“GPS”) technology for determining the location of the
device.
              b.     Digital camera: A digital camera is a camera that records pictures as
digital picture files, rather than by using photographic film. Digital cameras use a variety
of fixed and removable storage media to store their recorded images. Images can usually
be retrieved by connecting the camera to a computer or by connecting the removable
storage medium to a separate reader. Removable storage media include various types of
flash memory cards or miniature hard drives. Most digital cameras also include a screen
for viewing the stored images. This storage media can contain any digital data, including
data unrelated to photographs or videos.
              c.     Portable media player: A portable media player (or “MP3 Player” or
iPod) is a handheld digital storage device designed primarily to store and play audio, video,
or photographic files. However, a portable media player can also store other digital data.
Some portable media players can use removable storage media. Removable storage media
include various types of flash memory cards or miniature hard drives. This removable
storage media can also store any digital data. Depending on the model, a portable media
player may have the ability to store very large amounts of electronic data and may offer
additional features such as a calendar, contact list, clock, or games.
              d.     GPS: A GPS navigation device uses the Global Positioning System to
display its current location. It often contains records of the locations where it has been.
Some GPS navigation devices can give a user driving or walking directions to another
location. These devices can contain records of the addresses or locations involved in such
navigation. The Global Positioning System consists of 24 NAVSTAR satellites orbiting
the Earth. Each satellite contains an extremely accurate clock. Each satellite repeatedly
transmits by radio a mathematical representation of the current time, combined with a
        Case 4:21-mb-07242-JR Document 1-1 Filed 06/02/21 Page 7 of 11


special sequence of numbers. These signals are sent by radio, using specifications that are
publicly available. A GPS antenna on Earth can receive those signals. When a GPS antenna
receives signals from at least four satellites, a computer connected to that antenna can
mathematically calculate the antenna’s latitude, longitude, and sometimes altitude with a
high level of precision.
              e.      PDA: A personal digital assistant, or PDA, is a handheld electronic
device used for storing data (such as names, addresses, appointments, or notes) and
utilizing computer programs.     Some PDAs also function as wireless communication
devices and are used to access the Internet and send and receive e-mail. PDAs usually
include a memory card or other removable storage media for storing data and a keyboard
and/or touch screen for entering data. Removable storage media include various types of
flash memory cards or miniature hard drives. This removable storage media can store any
digital data. Most PDAs run computer software, giving them many of the same capabilities
as personal computers.      For example, PDA users can work with word-processing
documents, spreadsheets, and presentations. PDAs may also include GPS technology for
determining the location of the device.
              f.      Tablet: A tablet is a mobile computer, typically larger than a phone
yet smaller than a notebook that is primarily operated by touching the screen. Tablets
function as wireless communication devices and can be used to access the Internet through
cellular networks, 802.11 “wi-fi” networks, or otherwise.       Tablets typically contain
programs called apps, which, like programs on a personal computer, perform different
functions and save data associated with those functions. Apps can, for example, permit
accessing the Web, sending, and receiving e-mail, and participating in Internet social
networks.
              g.      Pager: A pager is a handheld wireless electronic device used to
contact an individual through an alert, or a numeric or text message sent over a
telecommunications network. Some pagers enable the user to send, as well as receive, text
messages.
              h.      IP Address: An Internet Protocol address (or simply “IP address”) is
a unique numeric address used by computers on the Internet. An IP address is a series of
        Case 4:21-mb-07242-JR Document 1-1 Filed 06/02/21 Page 8 of 11


four numbers, each in the range 0-255, separated by periods (e.g., 121.56.97.178). Every
computer attached to the Internet computer must be assigned an IP address so that Internet
traffic sent from and directed to that computer may be directed properly from its source to
its destination. Most Internet service providers control a range of IP addresses. Some
computers have static—that is, long-term—IP addresses, while other computers have
dynamic—that is, frequently changed—IP addresses.
               i.    Internet: The Internet is a global network of computers and other
electronic devices that communicate with each other. Due to the structure of the Internet,
connections between devices on the Internet often cross state and international borders,
even when the devices communicating with each other are in the same state.
       20.     Based on my training, experience, and research, I know that these devices
have capabilities that allow them to serve as a wireless telephone, digital camera, portable
media player, GPS navigation device, and PDA. In my training and experience, the nature
of alien smuggling almost universally necessitates frequent and immediate communication
between co-conspirators and accomplices. As such, examining data stored on devices of
this type frequently uncover, among other things, evidence that reveals who possessed or
used the device, the rank and scope of their participation in the smuggling organization,
who their accomplices were, and particular details regarding their criminal conduct.
               ELECTRONIC STORAGE AND FORENSIC ANALYSIS
       21.     Based on my knowledge, training, and experience, I know that electronic
devices can store information for long periods of time. Similarly, things that have been
viewed via the Internet are typically stored for some period of time on the device. This
information can sometimes be recovered with forensics tools.
       22.     Based on the foregoing, and consistent with Rule 41(e)(2)(B), the warrant for
which I am applying would permit the examination of the device consistent with the
warrant. The examination may require authorities to employ techniques, including but not
limited to computer-assisted scans of the entire medium, that might expose many parts of
the device to human inspection in order to determine whether it is evidence described by
the warrant.
       23.     Because this warrant seeks only permission to examine a device already in
        Case 4:21-mb-07242-JR Document 1-1 Filed 06/02/21 Page 9 of 11


law enforcement’s possession, the execution of this warrant does not involve the physical
intrusion onto a premise. Consequently, I submit there is reasonable cause for the Court to
authorize execution of the warrant at any time in the day or night.
                                     CONCLUSION
       24.    I submit that this affidavit supports probable cause for a search warrant
authorizing the examination of the Target Device #4 described in Attachment A to seek
the items described in Attachment B. Having signed this affidavit under oath, I swear that
its contents are true and correct to the best of my knowledge, information, and belief.



                                                 _________________________________
                                                 Chad Lakosky, Special Agent
                                                 Homeland Security Investigations


                                                2nd day of June, 2021.
       Subscribed and Sworn to telephonically_______



                                                 _________________________________
                                                       United States Magistrate Judge
       Case 4:21-mb-07242-JR Document 1-1 Filed 06/02/21 Page 10 of 11


                                  ATTACHMENT A

This warrant authorizes the forensic examination of Target Device #4, including any
components of the device that may still be operable and contain evidence, for the purpose
of identifying the electronically stored information described in Attachment B. Target
Device #4 is a black Apple iPhone with clear case seized on May 28, 2021.
        Case 4:21-mb-07242-JR Document 1-1 Filed 06/02/21 Page 11 of 11


                                   ATTACHMENT B

       1.     Data and/or digital files stored on or accessed through Target Device #4 (as
described in Attachment A) relating to violations of 8 U.S.C. § 1324, wherever it may be
stored or found, specifically including:

              a. Lists of customers and related identifying information.
              b. Alien smuggling fees, as well as dates, places, and amounts of specific
                 transactions.
              c. Types, amounts of money obtained, received, exchanged, deposited,
                 withdrawn, or delivered as well as dates, places, exchange rates, and
                 amounts of specific transactions.
              d. All bank records, checks, credit card bills, account information, and other
                 financial records.

        2.      Electronic correspondence stored on or accessed through Target Device #4
relating to alien smuggling, to include emails and attached files, text messages, and instant
messaging logs.

       3.     Information related to incoming calls, outgoing calls, missed calls, and
duration of calls stored on or accessed through Target Device #4.

       4.    Contact lists stored on or accessed through Target Device #4, to include
telephone and email contact names, telephone numbers, addresses, and email addresses.

       5.      The content of voice mail messages stored on Target Device #4, along with
the date and time each such communication occurred, including voice mail messages sent
by texting or instant message applications

       6.     Evidence of persons who used, owned, or controlled Target Device #4.

      7.     Logs, registry entries, configuration files, saved usernames and passwords,
documents, browsing history, user profiles, email, email contacts, instant messaging logs,
photographs, electronic correspondence, and telephone contact lists stored on or accessed
through Target Device #4.

      8.    Evidence showing the location of Target Device #4 from April 22, 2021,
through May 22, 2021.

        9.   Maps, directions and other evidence showing the route or intended route of
travel from April 22, 2021, through May 22, 2021.

       10.    Photographs or video recordings.

      11.   Information relating to the schedule, whereabouts, or travel of the user of
Target Device #4.
